Order entered November 18, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-01036-CV

                    IN THE INTEREST OF L.L.V., A CHILD

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-56612-2021

                                       ORDER

      This accelerated appeal from the trial court’s order of termination was filed

by Father, an indigent inmate appearing pro se. The termination suit was brought

by Mother and her husband, who sought to adopt L.L.V. The appellate record has

been filed, partially under seal, and Father’s brief is currently due.

      By motion filed November 16, 2022, Father asks the appeal be stayed. He

notes that he received a paper copy of the reporter’s record, which was not filed

under seal, from the court reporter, but he has not received a copy of the sealed

clerk’s record, even though he requested a copy from the trial court clerk. He also

notes that paper and typewriter ribbon is limited within the state prison system and
expresses concern that the lack of supplies may affect his ability to file his brief.

Finally, he notes that he did not receive the form copy of the docketing statement

required by Texas Rule of Appellate Procedure 32.1, despite our October 28, 2022

order stating that a copy was enclosed.

      The termination of parental rights implicates fundamental interests. See In

re G.M., 596 S.W.2d 846, 846 (Tex. 1980). Although the appointment of counsel

in private termination cases is discretionary, see TEX. FAM. CODE ANN. § 107.021,

the circumstances presented here justify considering whether appellate counsel

should be appointed for Father. See In re KRH-B, 645 S.W.3d 892, 894 (Tex.

App.—Waco 2022, no pet.) (noting Court sought appointment of counsel to aid

appellant in prosecuting appeal); In re J.C., 250 S.W.3d 486, 489 (Tex. App.—Fort

Worth 2008, pet. denied) (noting appeal was abated for trial court to consider

discretionary appointment of counsel for appellant). Accordingly, we ORDER the

trial court to conduct a hearing, no later than November 30, 2022, to determine

whether Father should have counsel appointed for him. Should the trial court

decline to appoint counsel, the trial court shall determine whether any portion of

the sealed clerk’s record should be redacted prior to appellant receiving a copy.

Should the court determine that portions of the clerk’s record should be redacted,

the trial court shall specify which portion. The trial court shall make written

findings, and the findings shall be filed in a supplemental clerk’s record no later
than December 5, 2022. Any redacted clerk’s record, along with a reporter’s

record of the hearing, shall also be filed no later than December 5, 2022.

      We note that the trial court ordered sealed “[a]ll papers and records in this

case.” Accordingly, we STRIKE the reporter’s record filed October 28, 2022 and

ORDER Destiny Moses, Official Court Reporter for the 416th Judicial District

Court, to file the record under seal with a copy of the sealing order no later than

November 23, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Andrea Thompson, Presiding Judge of the 416th Judicial District Court;

Collin County District Clerk Lynne Finely; Ms. Moses; and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It shall be reinstated no later than December 9, 2022.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE